Citation Nr: 0948233	
Decision Date: 12/23/09    Archive Date: 01/05/10

DOCKET NO.  07-00 128A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability, currently claimed as posttraumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for status post left 
renal cell carcinoma. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sara Fargnoli, Associate Counsel




INTRODUCTION

The Veteran had active service from November 1967 to July 
1970. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.  

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The Veteran did serve in the Republic of Vietnam.

2.  The Veteran's left renal cell carcinoma did not have its 
onset during active service, or within one year after 
separation from service, or result from disease or injury in 
service, to include exposure to herbicides.


CONCLUSION OF LAW

Left renal cell carcinoma was not incurred in or aggravated 
by service, nor may it be presumed that it was incurred 
during military service or as a result of exposure to 
herbicide agents therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304, 3.307, 3.309 (2009).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

In reaching this determination, the Board has reviewed all 
the evidence in the Veteran's claims file, which includes his 
multiple contentions, as well as service treatment records, 
VA outpatient treatment records, private treatment records, 
and VA examinations.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
Veteran or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate each claim, and what 
the evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by 
letter dated in November 2003.  Although the notice provided 
did not address either the rating criteria or effective date 
provisions that are pertinent to the appellant's claim, such 
error was harmless given that service connection is being 
denied, and hence no rating or effective date will be 
assigned with respect to this claimed condition.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

As for the duty to assist, VA has obtained service treatment 
records, VA outpatient treatment records, private treatment 
records, afforded the Veteran an examination, and assisted 
the Veteran in obtaining evidence.  All known and available 
records relevant to the issues on appeal have been obtained 
and associated with the Veteran's claims file; and the 
Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

Discussion

The Veteran contends that his current diagnosis of status 
post left renal cell carcinoma is a result of his service in 
Vietnam, due to his exposure to Agent Orange.  

Applicable law provides that service connection will be 
granted if it is shown that a veteran suffers from a 
disability resulting from an injury suffered or a disease 
contracted in the line of duty, or for aggravation of a pre-
existing injury suffered or disease contracted in the line of 
duty, in the active military, naval or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
may also be granted for certain chronic diseases when such 
disease is manifested to a compensable degree within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. § 3.307, 3.309.  In addition, service connection 
may also be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that a disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection on the 
merits, there must be competent evidence of (1) a current 
disability; (2) in-service incurrence or aggravation of a 
disease or injury; and (3) a nexus between the claimed in-
service disease or injury and the current disability.  See 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection for certain chronic disorders, such as 
malignant tumors, may be established based on a legal 
"presumption" by showing that the disability manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from service.  38 U.S.C.A. § 1112; 38 
C.F.R. §§ 3.307, 3.309.

In addition, the law provides that the veteran who, during 
active military, naval or air service, served in the Republic 
of Vietnam during the Vietnam Era is presumed to have been 
exposed during such service to certain herbicidal agents 
(e.g., Agent Orange) unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during service.  If the veteran was exposed to an herbicide 
agent during service, the following diseases shall be 
service-connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6) are met, even though there was no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied; chloracne or other acneform disease 
consistent with chloracne, Type II diabetes (also known as 
Type II diabetes mellitus or adult-onset diabetes), Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutaneous tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchitis, laryngitis or trachea) and soft tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  38 C.F.R. § 3.309(e).  

Notwithstanding the foregoing, regulations provide that 
service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  Combee v. Brown, F. 3d. 
1039 (Fed. Cir. 1994).

Thus, service connection may be presumed for residuals of 
herbicide exposure by showing two elements.  First, the 
Veteran must show that he served in the Republic of Vietnam 
during the Vietnam era.  38 U.S.C.A. § 1116; 38 C.F.R. 
§ 3.307(a)(6).  Second, the Veteran must be diagnosed with 
one of the specific diseases listed in 
38 C.F.R. § 3.309(e), or otherwise establish a causal nexus 
between his currently claimed disability and service.  See 
Brock v. Brown, 10 Vet. App. at 162 (1997).

In this case, review of the record reveals that the Veteran 
served in the Republic of Vietnam during the Vietnam era, as 
required by law.  Specifically, the Veteran's service 
personnel records demonstrate that the Veteran was assigned 
to the Battery B, 6th Battalion, 32nd Artillery in Vietnam 
from May 1968 to July 1970.  These records confirm the 
Veteran's service in Vietnam.  

Thus, the remaining inquiry is whether the Veteran was 
diagnosed with one of the specific diseases listed in 38 
C.F.R. § 3.309(e).  In this regard, private treatment records 
show that the Veteran was diagnosed with left renal cell 
carcinoma in March 2003.  However, left renal cell carcinoma 
is not one of specific diseases under 38 C.F.R. § 3.309(e).

Moreover, the Veteran does not contend, and his service 
treatment records (STRs) do not show, that his status post 
left renal cell carcinoma had its onset in service.  Indeed, 
the Veteran's STR's contain no evidence of complaints, 
treatment, or a diagnosis for left renal cell carcinoma, and 
the private treatment records demonstrate that he was not 
diagnosed until 2003, many years after service.  This lengthy 
period without treatment is evidence that there has not been 
a continuity of symptomatology, and it weighs heavily against 
a claim for direct service connection.  See Maxon v. Gober, 
230 F.3d 1330, (Fed. Cir. 2000).

While the competent evidence of record does establish that 
the Veteran had service in the Republic of Vietnam, it does 
not show that the Veteran was diagnosed with one of the 
specific diseases listed in 38 C.F.R. § 3.309(e).  Therefore, 
service connection is not warranted under 38 U.S.C.A. § 38 
C.F.R. § 3.309(e).  Furthermore, the evidence does not show 
that the Veteran was diagnosed with left renal cell carcinoma 
within one year following his period of active military 
service. Indeed, the  medical evidence of record does not 
show a diagnosis until March 2003.  As such, service 
connection on a presumptive basis is not warranted.  See 38 
U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  Finally, there 
is no competent medical evidence that otherwise links the 
Veteran's left renal cell carcinoma to service.  

Therefore, based upon the reasons and bases set forth above, 
the Board finds the preponderance of the competent and 
probative evidence is against the Veteran's claim for service 
connection for left renal cell carcinoma, claimed as due to 
herbicide exposure, and the benefit-of-the-doubt doctrine is 
not for application.  See Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).


ORDER

Service connection for left renal cell carcinoma, to include 
as secondary to herbicide exposure is denied.


REMAND

The Veteran contends that his PTSD is due to his active 
service.  Service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a), a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  

An August 2003 VA examination report shows that the Veteran 
has a current diagnosis of PTSD and alcohol dependence.  At 
the time of the examination, the Veteran discussed his 
experiences in Vietnam.  Specifically, the Veteran reported 
that during his first year in Vietnam, his unit got hit 
pretty hard and he lost his "buddy L."  Regarding L, the 
Veteran indicated that after he was wounded, L was taken by 
helicopter and the Veteran never heard from him again.  The 
Veteran further stated that he lost several other fellow 
servicemen during the same attack.     

A September 2003 VA outpatient treatment record provides 
diagnoses of alcohol dependence in partial remission and rule 
out substance induced mood disorder, as well as PTSD.  VA 
outpatient treatment records dated from October 2003 to June 
2005 indicate that the Veteran continued to seek treatment 
for alcohol dependency and mood disorder.  

In January 2004, the Veteran submitted a PTSD stressor 
statement.  The Veteran stated that while serving in Vietnam 
in February 1969, his unit was under attack by mortar fire, 
and he witnessed his friend, L being severely wounded, along 
with several other soldiers, and subsequently flown out by 
helicopter.  

The Veteran underwent a second VA examination in February 
2004.  At the time, the Veteran reported that while serving 
in Vietnam, his friend, L was wounded by small arms fire and 
sent off in helicopter, however, the Veteran never found out 
what became of him.  The examiner noted that the Veteran did 
not indicate that he experienced nightmares, flashbacks, or 
other PTSD related symptoms.  The examiner diagnosed the 
Veteran with alcohol dependency and mood disorder.

Service personnel records demonstrate that the Veteran was 
assigned to the Battery B, 6th Battalion, 32nd Artillery, from 
May 1968 to March 1970 in Vietnam.  Specifically, service 
personnel records confirm the Veteran's assignment to the 
unit at the time of attack.  

In November 2006, the Joint Services Records Research Center 
(JSRRC) confirmed the Veteran's stressor, providing detailed 
information about the Battery B, 6th Battalion, 32nd Artillery 
for the time period of February 1969, in Vietnam.  
Specifically, the unit was attacked by an unknown enemy force 
which utilized small arms fire.  The enemy breached the 
perimeter which resulted in one U.S. soldier killed and four 
who were wounded.  On February 23, 1969, corporal L was 
wounded, not seriously, and hospitalized; L's unit was not 
known.  The RO has conceded the Veteran's stressors, and the 
Board is in agreement.

Therefore, in order to give the Veteran every consideration with 
respect to the present appeal, it is the Board's opinion that 
further development of the case is necessary.  In this regard, 
the aforementioned VA outpatient treatment records demonstrate 
the Veteran has been diagnosed with PTSD during the course of the 
appeal.  As such, while subsequent VA outpatient treatment 
records and an examination show treatment for alcohol dependency 
and mood disorder, without reference or a diagnosis of PTSD, the 
Veteran must be afforded a VA examination in order to determine 
if he currently has PTSD, and if so, whether it is related to 
service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 
38 C.F.R. § 3.159(c)(4).  

Moreover, the outpatient treatment records indicate 
diagnoses/assessments of a mood disorder and depression.  The 
Court of Appeals for Veterans Claims has held that the scope of a 
mental health disability claim includes any mental disability 
that may reasonably be encompassed by the claimant's description 
of the claim, reported symptoms, and the other information of 
record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  
Therefore, the examination should determine if there is a 
relationship between any other diagnosed psychiatric disorder and 
the Veteran's military service.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
psychiatric examination in order to 
determine whether the Veteran has PTSD or 
any other psychiatric disorder, and if so, 
the likely etiology of his PTSD or any 
other acquired psychiatric disability.  
The claims folder should be made available 
to the examiner for review.  Any indicated 
evaluations, studies, and tests deemed to 
be necessary by the examiner should be 
accomplished.  The examiner is requested 
to review all pertinent records associated 
with the claims file, particularly post-
service treatment records.

The examiner is informed that the verified 
stressors are the Veteran's unit coming 
under enemy attack and witnessing a fellow 
serviceman and friend being wounded and 
flown out by helicopter during that 
attack, in February 1969, in Vietnam.

If a diagnosis of PTSD is made, the 
examiner should specify (1) whether the 
alleged stressor(s) found to be 
established by the record was sufficient 
to produce PTSD; (2) whether the remaining 
diagnostic criteria to support the 
diagnosis of PTSD have been satisfied; and 
(3) whether there is a link between the 
current symptomatology and one or more of 
the in-service stressors found to be 
established by the record and found to be 
sufficient to produce PTSD by the 
examiner.  

If the examination results in a psychiatric 
diagnosis other than PTSD, the examiner 
should offer an opinion as to the etiology 
of the non-PTSD psychiatric disorder, to 
include whether it is at least as likely as 
not (a 50 percent or greater probability) 
that such disorder is related to service.  

The examiner should provide a rationale for 
any opinion provided. 

2.  Thereafter, readjudicate the Veteran's 
claim.  If the decision with respect to the 
claim remains adverse to the Veteran, he 
should be furnished a supplemental 
statement of the case and afforded a 
reasonable period of time within which to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).






______________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


